DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose f a radio-frequency module comprising: a first substrate including a first lower connection member in which at least one first lower insulating layer and at least one first lower wiring layer are alternately stacked, a first core member disposed above the first lower connection member, and a first upper insulating layer disposed above the first core member; a second substrate including a second lower connection member in which at least one second lower insulating layer and at least one second lower wiring layer are alternately stacked, a second core member disposed above the second lower connection member, and a second upper insulating layer disposed above the second core member; a radio-frequency integrated circuit (RFIC) having at least a portion surrounded by the first core member and configured to input or output a base signal and a first radio-frequency (RF) signal having a frequency higher than a frequency of the base signal; a front-end integrated circuit (FEIC) having at least a portion surrounded by the second core member and configured to input or output the first RF signal and a second RF signal having a power different from a power of the first RF signal; and a flexible substrate configured to connect the first and second substrates to each other, provide a transmission path for the first RF signal, and be more flexible than the first and second substrates, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-14 are also allowed as being dependent on claim 1.  
In regards to claim 15, the prior art does not disclose of a radio-frequency module comprising: a first substrate including a first lower connection member in which at least one first lower insulating layer and at least one first lower wiring layer are alternately stacked, a first 24013057.2110 core member disposed above the first lower connection member, and a first upper insulating layer disposed above the first core member; a second substrate including a second lower connection member in which at least one second lower insulating layer and at least one second lower wiring layer are alternately stacked; a radio-frequency integrated circuit (RFIC) having at least a portion surrounded by the first core member and configured to input or output a base signal and a first radio- frequency (RF) signal having a frequency higher than a frequency of the base signal; a front-end integrated circuit (FEIC) having at least a portion surrounded by the first core member and configured to input or output the first RF signal and a second RF signal, having a power different from a power of the first RF signal; a second antenna configured to transmit or receive the second RF signal and disposed on the second substrate; and a flexible substrate configured to connect the first and second substrates to each other, provide a transmission path of the second RF signal, and being more flexible than the first and second substrates, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 16-22 are also allowed as being dependent on claim 15.  
In regards to claim 23, the prior art does not disclose of an electronic device comprising: a base substrate; and a radio-frequency module electrically connected to the base substrate, 26013057.2110 wherein the radio-frequency module comprises: a first substrate including a first lower connection member in which at least one first lower insulating layer and at least one first lower wiring layer are alternately stacked, a first core member being disposed above the first lower connection member, and a first upper insulating layer being disposed above the first core member; a second substrate including a second lower connection member in which at least one second lower insulating layer and at least one second lower wiring layer are alternately stacked, a second core member being disposed above the second lower connection member, and a second upper insulating layer being disposed above the second core member; a radio-frequency integrated circuit (RFIC) having at least a portion surrounded by the first core member and configured to input or output a base signal and a first radio-frequency (RF) signal having a frequency higher than a frequency of the base signal; a front-end integrated circuit (FEIC) having at least a portion surrounded by the second core member and configured to input or output the first RF signal and a second RF signal, having a power different from a power of the first RF signal; and a flexible substrate configured to connect the first and second substrates to each other, provide a transmission path of the first RF signal, and being more flexible than the first and second substrates, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 24-26 are also allowed as being dependent on claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844